Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Whitney Blair on 10/22/2021.

The application has been amended as follows: 
Claim 3 line 2, "the fluidic path" is changed to "the fluid path"
Claim 7 line 2, "actuation by a clinician of a button" is changed to "actuation of a button by a clinician"
Claim 13 line 2, "and distal end" is changed to "and the distal end"
Claim 14 line 3, "an IV device" is changed to "the IV device"
Claim 16 line 3, "actuation by a clinician of the motor actuation button" is changed to "actuation of the motor actuation button by a clinician" 
Claim 18 lines 1-2, "wherein the spring wherein the spring is configured" is changed to "wherein the spring is configured"

Reasons for Allowance
Claims 1, and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is McCarty (US Patent 5439452). McCarthy teaches a patency checking system, comprising a fluid path comprising a distal end configured to be coupled to an intravenous (IV) device; a patency port formed along a length of the fluid path and comprising a barrel; a plunger fluidically coupled to the fluid path at the patency port and configured to be drawn proximally out of the barrel to draw blood from the IV device into the fluid path to confirm patency of the fluid. 
McCarthy does not teach a patency checking system comprising a spring coupled to the plunger, wherein the spring is configured to pull the plunger distally into the barrel. Adams (US Patent Pub. 20090254049) teaches a syringe with a spring biasing the plunger in a barrel, however Adams does not teach the spring being configured to pull the plunger distally into the barrel. The spring of Adams pushes the plunger distally into the barrel, and pulls the plunger proximally away. 
Regarding independent claim 11, the prior art fails to disclose singly or in combination before the effective filing date, the claimed patency checking system. 
The closest prior art of record is McCarty (US Patent 5439452). McCarthy teaches a method of manufacturing a patency checking system, comprising: forming a patency port on a fluid path, wherein the patency port comprises a barrel; forming an intravenous (IV) coupler on a distal end of the fluid path and configured couple to an IV device; coupling a syringe at the patency port, the syringe comprising a plunger, wherein the plunger is configured to be drawn proximally out of the barrel to draw blood from the IV device into the fluid path to confirm patency of the fluid path. 
McCarthy does not teach a method of manufacturing a patency checking system comprising forming a spring coupled to the plunger, wherein the spring is configured to pull the plunger distally into the barrel. Adams (US Patent Pub. 20090254049) teaches a syringe with a spring biasing the plunger in a barrel, however Adams does not teach the spring being configured to pull the plunger distally into the 
Regarding independent claim 17, the prior art fails to disclose singly or in combination before the effective filing date, the claimed blood infusion system. 
The closest prior art of record is McCarty (US Patent 5439452). McCarthy teaches blood infusion system, comprising: an intravenous (IV) device; a fluid path comprising a distal end configured to be coupled to the intravenous (IV) device; a patency port formed along a length of the fluid path and comprising a barrel; a plunger fluidically coupled to the fluid path at the patency port and configured to be drawn proximally out of the barrel to draw blood from the IV device into the fluid path to confirm patency of the fluid path. 
McCarthy does not teach a blood infusion system comprising a spring coupled to the plunger wherein the spring is configured to pull the plunger distally into the barrel. Adams (US Patent Pub. 20090254049) teaches a syringe with a spring biasing the plunger in a barrel, however Adams does not teach the spring being configured to pull the plunger distally into the barrel. The spring of Adams pushes the plunger distally into the barrel, and pulls the plunger proximally away. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783